—Appeal by the defendant from a judgment of the County Court, Westchester County (Carey, J.), rendered January 11, 1991, convicting him of kidnapping in the second degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*452We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.